Citation Nr: 1516609	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991, including service in the Southwest Asia Theater of operations from January 13, 1991, to May 11, 1991, and Army reserve service including a period of active duty for training from October to December 1988, and from March 8-21, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Nashville, Tennessee, Regional Office (RO). 

The issues of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability and a service connection claim for a low back disability have been raised in the Veteran's July 10, 2013, Appeal to Board of Veterans' Appeal (VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim but a remand is necessary to ensure there is a complete record on which the Board can base its decision. 

The record indicates the Veteran was a member of the Army National Guard from May 1988 to 2005 and her Form DD 214 reflects a period of active duty from December 1990 to June 1991.  Given the Veteran's account of experiencing the onset of the claimed disability during active service, it is necessary to reconcile dates and nature (i.e., Active Duty for Training (ACDUTRA) or Inactive Duty Training (INACDUTRA)) of her subsequent reserve service.  Efforts to attempt to obtain and clarify these matters must be attempted before addressing the merits of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Army National Guard Unit, the Defense Financial Services (DFAS), or other appropriate government repository, and request any the record(s) that identify the specific period and corresponding nature (i.e., active duty, ACDUTRA, or INACDUTRA) of the Veteran's service from May 1988 to December 2004.  This information is to be placed in a clear chart, timeline, or memorandum.  All requests and records received should be associated with the claims folder.  Any negative response should be in writing and associated with the claims folder.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




